    Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 1 of 22 PageID #: 645




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

    UNITED STATES OF AMERICA,                    )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )             No. 4:19-CV-001906-AGF
                                                 )
    WEST PROFESSIONAL                            )
    ENTERPRISES, INC., et al.,                   )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

         This matter is before the Court on the United States’ motion for summary

judgment, seeking to reduce to judgment the federal tax liabilities of Defendant West

Professional Enterprises, Inc. (WPEI) and to enforce six federal tax liens against real

property where WPEI maintains its principal place of business. For the reasons set forth

below, the motion will be granted.

                                       BACKGROUND

         The undisputed facts are as follows.1 WPEI is a Missouri corporation located at


1
        The facts recited herein are drawn from Plaintiff’s Statement of Uncontroverted Material
Facts (“SOMF”). ECF No. 25. Although Defendants denied certain allegations at earlier stages
of the case, they have not filed any response or competing factual assertions in opposition to
Plaintiff’s present motion, despite ample opportunity to do so. And the facts in Plaintiff’s SOMF
are well supported by the record. As such, the Court accepts Plaintiff’s version of the facts here.
See Local Rule 4.01(E) (“All matters set forth in the moving party’s Statement of Uncontroverted
Material Facts shall be deemed admitted for purposes of summary judgment unless specifically
controverted by the opposing party.”) “On a motion for summary judgment, facts must be viewed
in the light most favorable to the nonmoving party only if there is a genuine dispute as to those
facts.” Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380
(2007)); Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011).
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 2 of 22 PageID #: 646




12115 Tesson Ferry Professional Center in St. Louis, Missouri (the Property). ECF

No. 24. On July 9, 2019, Plaintiff filed suit to reduce to judgment federal income tax

(Count I), federal employment tax (Count II), and federal unemployment tax (Count III)

assessments made against WPEI and to enforce federal tax liens against the Property

(Count IV).

       Defendants Walter D. West, Mary West, Anthony G. Tumminello d/b/a WDW

Partnership, Mortgage Express Brokerage Co. (“Mortgage Express”), and the Missouri

Department of Revenue are named as non-liable defendants with respect to Count IV by

virtue of their respective interests in the Property. See 26 U.S.C. § 7403(b) (requiring all

persons having liens upon or claiming an interest in the property be named parties to the

action). Walter and Mary West are the president and secretary of WPEI, respectively.

WDW Partnership is owned by Mr. West and Mr. Tuminello. Mr. Tuminello is the sole

officer of Mortgage Express and also WPEI’s and the Wests’ attorney in this action.

WPEI acquired the Property in 2003. It was transferred to the Wests in November 2009

and to WDW in 2015, after which Mortgage Express acquired a lien on Property.

                                   Procedural History

       Plaintiff filed this action in July 2019, and the Court issued a Case Management

Order dated November 27, 2019 setting a discovery deadline of June 16, 2020. ECF

No. 15. On May 13, 2020, Defendants moved for a 60-day extension for discovery and

for their responses to Plaintiff’s discovery requests. ECF No. 17. The Court granted the

motion and ordered WPEI to respond to certain document requests and interrogatories by

June 22, 2020 and to supplement other incomplete responses by July 17, 2020. ECF


                                            -2-
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 3 of 22 PageID #: 647




No. 20. WPEI failed to produce all responsive documents. ECF No. 28. Notably, WPEI

did not respond to interrogatories seeking to identify any payment credits not accounted

for on the IRS’s certified transcripts for all tax periods at issue. ECF No. 28 and 28-7.

       On July 9, 2020, Plaintiff and the Missouri Department of Revenue entered a

stipulation as to the priority of their competing tax liens, and the Department was

dismissed from this action. ECF No. 21, 22. Plaintiff filed the present motion for

summary judgment on August 18, 2020. ECF No. 24. On September 16, 2020, Plaintiff

and Mortgage Express stipulated that the Liens take priority over Mortgage Express’s

interest in the Property.

       Following an unsuccessful mediation on September 17, 2020, the parties

continued settlement discussions and asked the Court to refrain from ruling on Count III

of the complaint. ECF No. 35, 36. In November 2020, Plaintiff advised the Court that

the parties had resolved Count III and would enter a stipulation as to that count. ECF No.

41. On December 29, 2020, the Court entered a partial consent judgment on Count III

and directed Defendants to show cause why Plaintiff’s motion for summary judgment

should not be granted on the remaining counts. ECF Nos. 45, 46. Defendants have not

filed any response to Plaintiff’s motion or this Court’s Show Cause Order, and the time to

do so has passed. Consequently, the Court reviews the present motion on the unrefuted

evidentiary record submitted by Plaintiff.

                                       THE FACTS

       Internal Revenue Service records submitted in support of Plaintiff’s motion for

summary judgment establish the following facts and chronology with respect to WPEI’s


                                             -3-
 Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 4 of 22 PageID #: 648




tax liabilities and notice thereof.

                               Federal Income Tax (Count I)

        2009

        On November 7, 2011, the IRS processed WPEI’s 2009 federal income tax return

based on WPEI’s Form 1120 and assessed $14,986.00 as additional income tax liability

and $944.95 as interest. ECF No. 24-1 at 3.

        2010

        On October 10, 2011, the IRS processed WPEI’s 2010 return based on WPEI’s

Form 1120 and assessed $35,651.00 as federal income tax liability, $799.96 as interest,

$785.30 as estimated tax penalty, and $1,247.78 as failure to pay tax penalty (“FTP”).

ECF No. 24-2 at 3. On October 29, 2012, the IRS assessed $4,325.36 as additional FTP.

Id. at 6.

        2011

        On May 7, 2012, the IRS processed WPEI’s 2011 return based on WPEI’s Form

1120 and assessed $14,721.00 as federal income tax liability, $64.09 as interest, $298.00

as estimated tax penalty, and $147.21 as FTP. ECF No. 24-3 at 3.

        2012

        On March 23, 2015, the IRS processed WPEI’s 2012 return based on WPEI’s

Form 1120 and assessed $1,275.00 as federal income tax liability and $79.74 as interest.

ECF No. 24-4 at 3.




                                           -4-
    Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 5 of 22 PageID #: 649




           2013

           On October 6, 2014, the IRS processed WPEI’s 2013 return based on WPEI’s

Form 1120 and assessed $24,417.00 as federal income tax liability, $414.88 as interest,

and $854.59 as FTP. ECF No. 24-5 at 3. On August 8, 2016, the IRS assessed $121.00

as additional income tax. Id.

           In total, the IRS assessed the following federal income taxes against WPEI:

                                                                                 Unpaid Balance
                Date of        Assessed        Assessed          Assessed
    Year                                                                          as of July 21,
              Assessment         Tax           Interest           Penalty
                                                                                      2020
    2009       11/7/2011      $14,986.00        $944.95                            $10,848.63
              10/10/2011      $35,651.00        $799.96          $2,033.08
    2010                                                                           $29,932.27
              10/29/2012                                         $4,325.36
    2011       5/7/2012       $14,721.00        $64.09            $445.21
                                                                                   $24,431.25
    2012       3/23/2015      $1,275.00         $79.74
              10/06/2014      $24,417.00        $414.88           $854.59
    2013                                                                           $38,215.78
               8/8/2016        $121.00
                                    Total                                          $105,456.07



           The IRS sent WPEI notices of these assessments and made demands for payment,

but WPEI failed to pay the amounts assessed against it. ECF No. 28-4.

                             Federal Employment Tax (Count II)

           Tax Quarter Ending 9/30/2007

           On April 7, 2008, the IRS assessed, based on WPEI’s Form 941, $28,832.59 as

federal employment tax, $1,145.55 as interest,2 $6,487.33 as late filing penalty (“LFP”),




2
       Though Plaintiff’s Request for Admission (ECF No. 28-3) indicates the number as
$1,441.55, its SOMF (ECF No. 25) and the IRS’s Certificate of Official Record (ECF No.24-6)
both show that the assessed interest is $1,145.55. The Court assumes that the latter figure is correct
and the former simply a typographical error.


                                                -5-
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 6 of 22 PageID #: 650




$2,833.24 as federal tax deposit penalty (“TDP”), and $864.98 as FTP. ECF No. 24-6 at

3. On November 2, 2009, the IRS assessed $5,334.03 as additional FTP. Id.

      Tax Quarter Ending 12/31/2007

      On July 28, 2008, the IRS assessed, based on WPEI’s Form 941, $64,979.72 as

federal employment tax, $2,254.00 as interest, $13,495.44 as LFP, and $1,799.39 as FTP.

ECF No. 24-7 at 3. On November 10, 2008, the IRS assessed $5,998.00 as TDP. Id. On

November 2, 2009, the IRS assessed $8,996.96 as additional FTP. Id.

      Tax Quarter Ending 3/31/2008

      On July 28, 2008, the IRS assessed, based on WPEI’s Form 941, $17,402.81 as

federal employment tax, $195.81 as interest, $783.13 as LFP, $1,740.24 as TDP, and

$261.04 as FTP. ECF No. 24-8 at 3. On November 2, 2009, the IRS assessed $2,523.41

as additional FTP. Id.

      Tax Quarter Ending 6/30/2008

      On February 16, 2009, the IRS assessed, based on WPEI’s Form 941, $21,208.35

as federal employment tax, $230.45 as interest, $1,396.88 as LFP, and $217.29 as FTP.

ECF No. 24-9 at 3. On June 1, 2009, the IRS assessed $1,495.31 as TDP. Id.

      Tax Quarter Ending 9/30/2008

      On February 16, 2009, the IRS assessed, based on WPEI’s Form 941, $20,346.73

as federal employment tax, $168.13 as interest, $931.21 as LFP, and $206.93 as FTP.

ECF No. 24-10 at 3. On June 1, 2009, the IRS assessed $1,263.00 as TDP. Id.

      Tax Quarter Ending 12/31/2008

      On July 27, 2009, the IRS assessed, based on WPEI’s Form 941, $63,690.21 as


                                         -6-
    Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 7 of 22 PageID #: 651




federal employment tax, $1,526.69 as interest, $13,205.30 as LFP, and $1,760.71 as FTP.

ECF No. 24-11 at 3. On November 9, 2009, the IRS assessed $5,869.00 as TDP. Id.

         Tax Quarter Ending 12/31/2011

         On April 2, 2012, the IRS assessed, based on WPEI’s Form 941, $43,885.38 as

federal employment tax, $195.41 as interest, $3,835.62 as TDP, and $575.35 as FTP.

ECF No. 24-12 at 3.

         Tax Quarter Ending 9/30/2012

         On November 12, 2012, the IRS assessed $125.31 as a dishonored check penalty.

ECF No. 24-13 at 3. On January 7, 2013, the IRS assessed, based on WPEI’s Form 941,

$36,929.95 as federal employment tax, $45.01 as interest, $2,725.63 as TDP, and

$129.77 as FTP.3 Id. at 3-4.

         Tax Quarter Ending 12/31/2012

         On February 11, 2013, the IRS assessed $101.41 as a dishonored check penalty.

ECF No. 24-14 at 3. On April 8, 2013, the IRS assessed, based on WPEI’s Form 941,

$24,061.43 as federal employment tax, $26.82 as interest, $205.50 as LFP, $1,809.99 as

TDP, and $68.50 as FTP. Id. at 3-4. On April 15, 2013, the IRS assessed $7.11 as

additional interest, $22.66 as additional LFP, and $7.55 as additional FTP. Id. at 4.




3
        The assessment for this quarter also shows a TDP of $313.27 assessed on January 7, 2013
and abated that same date. ECF No. 24-13 at 4. In its SOMF (ECF No. 25), Plaintiff appears to
include this amount in the total for the quarter. ($2,725.63 + $129.77 + $313.27 = $3,168.67) The
Court is unable to determine whether this is an error or simply an internal accounting process. As
set forth below, the Court will give Plaintiff seven (7) days to advise the Court whether this and
the other amounts shown an abated, see notes 4 and 5 infra, should be deducted, or to provide a
proper explanation for the abatement notations.


                                              -7-
    Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 8 of 22 PageID #: 652




         Tax Quarter Ending 3/31/2013

         On July 1, 2013, the IRS assessed, based on WPEI’s Form 941, $37,597.15 as

federal employment tax and $2,685.96 as TDP. ECF No. 24-15 at 3.

         Tax Quarter Ending 9/30/2013

         On July 1, 2013, the IRS assessed, based on WPEI’s Form 941, $30,317.41 as

federal employment tax, $438.10 as interest, $4,734.80 as LFP, and $755.25 as FTP.4

ECF No. 24-16 at 3. On September 1, 2014, the IRS assessed $2,535.86 as additional

TDP. Id.

         Tax Quarter Ending 12/31/2013

         On February 3, 2014, the IRS assessed $88.32 as a dishonored check penalty.

ECF No. 24-17. On May 19, 2014, the IRS assessed, based on WPEI’s Form 941,

$74,735.40 as federal employment tax, $561.80 as interest, $702.69 as LFP, $1,154.58 as

FTP.5 Id. On April 15, 2013, the IRS assessed $7.11 as additional interest, $22.66 as

additional LFP, and $7.55 as additional FTP. Id. On September 1, 2014, the IRS

assessed $1,682.92 as TDP. Id.

         Tax Quarter Ending 3/31/2014

         On July 7, 2014, the IRS assessed, based on WPEI’s Form 941, $24,878.91 as



4
       The assessment for this quarter also shows an LFP of $120.35 assessed on May 19, 2014
and abated that same date. ECF No. 24-16 at 4. In its SOMF (ECF No. 25), Plaintiff appears to
include this amount in the total for the quarter ($4,734.80, $755.25, and $120.35 = $5,610.40).
Again, Plaintiff will need to address this possible discrepancy.
5
       Similar to footnotes 3 and 4, this quarter also shows an LFP of $4,492.93, assessed and
abated on May 19, 2014, and included in the total set forth in Plaintiff’s SOMF. ($702.69 +
$1,154.58 + $4,492.93 = $6,350.20) ECF No. 42-17 at 4.


                                             -8-
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 9 of 22 PageID #: 653




federal employment tax, $69.69 as interest, $1,695.31 as TDP, and $186.52 as FTP. ECF

No. 24-18.

      Tax Quarter Ending 6/30/2014

      On September 15, 2014, the IRS assessed, based on WPEI’s Form 941,

$22,588.56 as federal employment tax, $85.56 as interest, $2,258.85 as TDP, and

$225.89 as FTP. ECF No. 24-19.




                                         -9-
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 10 of 22 PageID #: 654




         In total, the IRS assessed the following against WPEI for federal employment

taxes:

                                                                           Unpaid Balance
                  Date of        Assessed        Assessed     Assessed
 Tax Quarter                                                                as of July 21,
                 Assessment        Tax           Interest     Penalty
                                                                                2020
                  4/7/2008      $28,832.59      $1,145.55    $10,235.55
 9/30/2007                                                                    $5,892.31
                 11/2/2009                                   $5,334.03
                 7/28/2008      $64,979.72      $2,254.00    $15,294.83
 12/31/2007      11/10/2008                                  $5,998.00       $75,370.04
                 11/02/2009                                  $8,996.96
                 7/28/2008      $17,402.81       $195.81     $2,784.41
 3/31/2008                                                                   $26,389.85
                 11/02/2009                                  $2,523.41
                 2/16/2009      $21,208.35       $230.45     $1,614.17
 6/30/2008                                                                   $16,107.72
                  6/1/2009                                   $1,495.31
                 2/16/2009      $20,346.73       $168.13     $1,138.14
 9/30/2008                                                                   $22,361.98
                  6/1/2009                                   $1,263.00
                 7/27/2009      $63,690.21      $1,526.69    $14,966.01
 12/31/2008                                                                  $136,023.16
                 11/9/2009                                   $5,869.00
 12/31/2011       4/2/2012      $43,885.38       $195.41     $4,410.97       $67,649.19
                 11/12/2012                                   $125.31
 9/30/2012                                                                    $3,902.32
                  1/7/2013      $36,929.95        $45.01     $3,168.67
                 2/11/2013                                    $101.41
 12/31/2012       4/8/2013      $24,061.43        $26.82     $2,083.99       $11,297.10
                 4/15/2013                        $7.11        $30.21
 3/31/2013        7/1/2013      $37,597.15                   $2,685.96        $3,565.44
                 5/19/2014      $30,317.41       $438.10     $5,610.40
 9/30/2013                                                                   $42,547.66
                  9/1/2014                                   $2,535.86
                  2/3/2014                                     $88.32
 12/31/2013      5/19/2014      $74,735.40       $561.80     $6,350.20       $15,427.05
                  9/1/2014                                   $1,682.92
 3/31/2014        7/7/2014      $24,878.91        $69.69     $1,881.83       $14,669.86
 6/30/2014       9/15/2014      $22,588.56        $85.56     $2,484.74        $7,356.60
                                    Total                                    $448,560.28



         For all of the above employment tax quarters, the IRS sent WPEI notices of the

assessments and made demands for payment, but WPEI failed to pay the amounts

assessed against it. ECF No. 28-4.



                                             - 10 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 11 of 22 PageID #: 655




      In support of its motion for summary judgment on Counts I and II, Plaintiff also

submitted the declaration of IRS officer Consuela Henderson confirming the accuracy of

the foregoing amounts. ECF No. 27.

                        Liens Against the Property (Count IV)

      In Count IV, Plaintiff seeks to enforce six federal employment tax liens against the

Property for the tax quarters ending September 30, 2007, December 31, 2007, March 31,

2008, June 30, 2008, September 30, 2008, and December 31, 2008 (the “Liens”). A

summary of the Liens is as follows:

      Tax Quarter     Date of Assessment    Date Recorded      Federal Lien Record
       9/30/2007           4/7/2008           5/14/2008           ECF No. 24-25
                          11/2/2009        Refiled 4/3/2018       ECF No. 24-40
      12/31/2007          7/28/2008           11/4/2008           ECF No. 24-26
                         11/10/2008
                                           Refiled 11/8/2017     ECF No. 24-41
                         11/02/2009
       3/31/2008          7/28/2008            11/4/2008         ECF No. 24-26
                         11/02/2009        Refiled 11/8/2017     ECF No. 24-41
       6/30/2008          2/16/2009             4/7/2009         ECF No. 24-27
                           6/1/2009        Refiled 8/17/2018     ECF No. 24-42
       9/30/2008          2/16/2009             4/7/2009         ECF No. 24-27
                           6/1/2009        Refiled 8/17/2018     ECF No. 24-42
      12/31/2008          7/27/2009            8/21/2009         ECF No. 24-28
                          11/9/2009        Refiled 10/3/2018     ECF No. 24-43

      As previously stated, the IRS sent WPEI notices of these assessments and made

demands for payment on or about the dates of each assessment, but WPEI failed to pay

the amounts assessed against it. ECF No. 28-4; ECF No. 24 Ex. 6-11. The IRS filed

notices of the Liens with the Recorder of Deeds for St. Louis County as detailed in the

above table. ECF No. 24 Ex. 25-28 and 40-43.

      WPEI originally acquired the Property in 2003. ECF No. 24-21. WPEI conveyed

its interest in the Property to Defendants Walter and Mary West by quit claim deed in



                                           - 11 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 12 of 22 PageID #: 656




November 2009. ECF No. 24-22. The Wests later conveyed their interest to WDW

Partnership by quit claim deed dated April 2015. ECF No. 24-23. WDW Partnership

mortgaged the Property to Mortgage Express by deed of trust in September 2015, naming

Mr. Tuminello as trustee and secured by a promissory note for $137,000. ECF No. 24-

24. All deeds were recorded shortly after execution.

                                       DISCUSSION

       Summary Judgment Standard

       Summary judgment is appropriate where the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to judgment as a

matter of law. Fed.R.Civ.P. 56(a). The nonmovant must do more than suggest some

metaphysical doubt as to the material facts; rather, the nonmovant must come forward

with specific facts showing that there is a genuine issue for trial. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986); Ricci, 557 U.S. at 586;

United States v. Tolin, 4:13CV863 HEA, 2015 WL 1456980, at *3 (E.D. Mo. Mar. 30,

2015), aff’d, 827 F.3d 809 (8th Cir. 2016).

       “Mere allegations not supported with specific facts are insufficient to establish a

material fact issue and will not withstand summary judgment.” Depositors Ins. Co. v.

Wal–Mart Stores, Inc., 506 F.3d 1092, 1095 n. 3 (8th Cir. 2007). The nonmovant must

respond by submitting evidentiary materials that set out specific facts showing that there

is a genuine issue for trial. Gannon Intern., Ltd. v. Blocker, 684 F.3d 785, 792 (8th Cir.

2012) (quoting Torgerson, 643 F.3d at 1041). Where the record taken as a whole could

not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue


                                            - 12 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 13 of 22 PageID #: 657




for trial. Id. To establish a genuine factual issue, a party “may not merely point to

unsupported self-serving allegations.” Anda v. Wickes Furniture Co., 517 F.3d 526, 531

(8th Cir. 2008). Instead, the party must substantiate its allegations with sufficient

probative evidence that would permit a finding in its favor. Id.

       “An ‘assessment’ amounts to an IRS determination that a taxpayer owes the

Federal Government a certain amount of unpaid taxes.” United States v. Fior D’Italia,

Inc., 536 U.S. 238, 242 (2002). Certificates of Assessment and Payments are sufficient,

self-authenticating evidence that a tax assessment was made in accordance with statutory

and regulatory requirements. See 26 U.S.C. § 6203; United States v. Bisbee, 245 F.3d

1001, 1006 (8th Cir. 2001). An assessment is entitled to a legal presumption of

correctness. Fior D’Italia, 536 U.S. at 242. “[I]n deficiency actions the Commissioner’s

determination is presumed correct, and the petitioner bears the burden to prove otherwise.

Furthermore, the Commissioner is entitled to the benefit of that presumption in moving

for summary judgment, and the presumption will permit judgment in the Commissioner’s

favor unless the opposing party produces substantial evidence overcoming it.” Long v.

Comm’r. of Internal Revenue, 757 F.2d 957, 959 (8th Cir. 1985); Boles Trucking, Inc. v.

United States, 77 F.3d 236, 239 (8th Cir. 1996) (noting that the Commissioner’s

determination of tax liability is presumed correct, and the taxpayer bears the burden of

proving otherwise by a preponderance of evidence); N.D. State Univ. v. United States,

255 F.3d 599, 603 (8th Cir. 2001) (same).

                            Count I – Federal Income Taxes

       WPEI does not deny that it has failed to pay the federal income taxes as assessed


                                            - 13 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 14 of 22 PageID #: 658




by the IRS and itemized above. ECF No. 11 ¶ 5. Although in earlier stages of the case

WPEI denied it was liable for the amounts assessed,6 WPEI has submitted no evidence to

refute Plaintiff’s present motion.

         Plaintiff has filed IRS Form 4340 Certificate of Assessments, Payments, and Other

Specified Matters for each of the tax periods at issue. ECF Nos. 24, 27. These IRS

certified transcripts are self-authenticating because they contain the seal of the United

States and an attesting signature. See Fed. R. Evid. 902(1); Bisbee, 245 F.3d at 1006. “It

is well established rule that the IRS’s tax calculations (including calculations of interest

and penalties) are presumptively valid.” Boles Trucking, 77 F.3d at 239. Certificates of

Assessments and Payments submitted by the Government are sufficient to establish the

validity of the assessments. United States v. Gerads, 999 F.2d 1255, 1256 (8th Cir.

1993).

         Thus, Plaintiff has satisfied its burden of proving WPEI’s liability and is entitled

to have the assessment reduced to judgment unless WPEI overcomes the presumption

that the assessment is correct. Long v. Comm’r., 757 F.2d at 959. Defendant WPEI has

failed to demonstrate or even argue any defect in the methodology used by the IRS in its

computation of WPEI’s federal income tax liability. Defendant therefore fails to

overcome the presumption that Plaintiff’s assessment is correct. “If the taxpayer fails to

produce countervailing proof that the assessments are incorrect, the trial court is required


6
       In their response to Plaintiff’s first set of requests for admissions, Defendants deny
owing a $1,275.00 assessment and $79.74 in interest because “there was no audit or reason
provided.” ECF No. 28-4, ¶ 7.


                                              - 14 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 15 of 22 PageID #: 659




to enter summary judgment for the amount of the taxes proved to be due.” United States

v. Dudley, No. 1:12CV127 SNLJ, 2014 WL 7507242, at 4 (E.D. Mo. Nov. 18, 2014). As

such, the Court will enter judgment on Count I against Defendant WPEI in the amount of

$105,456.07 as of July 21, 2020, plus statutory additions, including interest, accruing

since that date.

                         Count II – Federal Employment Taxes

       Although WPEI again generally denied its liability for the federal employment tax

assessed against it, WPEI has produced no evidence in support of its assertion nor any

evidence in opposition to Plaintiff’s motion for summary judgment. In particular, the

Court notes that WPEI disagreed with the IRS’s employment tax calculation in response

to Plaintiff’s first requests for admissions. ECF No. 28-4. WPEI denied the accuracy of

IRS’s assessment by stating that certain additions are made “with no explanation.” Id. ¶

9. WPEI also asserted that the IRS issued an erroneous refund of $49,015.97 on August

20, 2007 and wrongfully applied payments made as reductions in 2006 trust fund

penalties for the tax quarter ending December 31, 2006. Id. ¶ 12. But the record contains

no evidence on these issues.

       During the discovery phase of this case, WPEI requested, and the Court granted, a

60-day extension for WPEI to supplement its responses to Plaintiff’s discovery requests

and to produce all responsive documents. ECF Nos. 17, 20. The docket sheet reflects no

filing by Defendants since that time. Plaintiff has filed IRS Forms 4340 for all 14 tax

periods at issue along with an IRS officer’s signed declaration detailing WPEI’s total tax

liability, including interest and penalties. Defendants did not file a timely response in


                                            - 15 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 16 of 22 PageID #: 660




opposition to Plaintiff’s present motion. Even when the Court provided an additional

opportunity to show cause why Plaintiff’s motion should not be granted, Defendants

failed to respond in any manner.

       Matters set forth in the moving party’s statement of facts are deemed admitted

unless specifically controverted by the opposing party. Local Rule 4.01(E). Mere

allegations not supported with specific facts are insufficient to establish a material fact

issue and will not withstand summary judgment. Wal–Mart Stores, Inc., 506 F.3d at

1095. To establish a genuine factual issue, a party may not merely point to unsupported

self-serving allegations. Residential Funding Co., LLC v. Terrace Mortg. Co., 725 F.3d

910, 915 (8th Cir. 2013). The nonmovant must respond by submitting evidentiary

materials that set out specific facts showing that there is a genuine issue for trial.

Blocker, 684 F.3d at 792.

       WPEI has had every opportunity to challenge the IRS assessments against it but has

produced no evidence to challenge their presumed correctness. Consequently, summary

judgment in favor of Plaintiff is proper. The Court will enter judgment on Count II against

Defendant WPEI in the amount of $448,560.28 as of July 21, 2020, plus statutory additions,

including interest, accruing since that date, subject to a possible reduction for the three

minor amounts listed as abated, and described in notes 3-5 above.

                            Count IV – Liens on the Property

       Under 26 U.S.C. § 6321, “[i]f the taxpayer does not pay the amount assessed, then

the amount automatically becomes a tax lien on all property belonging to the taxpayer,

and the IRS may proceed with further collection actions.” Pagonis v. United States, 575


                                             - 16 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 17 of 22 PageID #: 661




F.3d 809, 812 (8th Cir. 2009) (internal citation omitted). “The statutory language ‘all

property and rights to property’ is broad and reveals on its face that Congress meant to

reach every interest in property that a taxpayer might have.” United States v. National

Bank of Commerce, 472 U.S. 713, 719–20 (1985). “[T]he lien imposed by section 6321

shall arise at the time the assessment is made and shall continue until the liability for the

amount so assessed (or a judgment against the taxpayer arising out of such liability) is

satisfied....” 26 U.S.C. § 6322.

       The present record establishes that the Liens are valid and subsisting liens that

attached to all property and rights to property of WPEI as of the dates of the respective

assessments made against it. On or about the dates of each of the six federal employment

tax assessments, the IRS timely gave WPEI notice of the assessments and made demands

for payment but received insufficient payments. The dates of assessments for these six

federal employment taxes all fall within the period when Defendant WPEI owned the

Property, thus the Liens attached to the Property. Pursuant to 26 U.S.C. § 6322, the Liens

remain attached because WPEI has not paid those liabilities.

       The Liens also have priority over all other Defendants’ competing security

interests. “According to federal law, the priority of a lien depends on the time the lien

attached to the property in question and became choate.” In re Nerland Oil, 303 F.3d

911, 916 (8th Cir. 2002). A federal tax lien arises and is a perfected choate lien when

assessed in the manner provided by statute. United States v. First Nat’l Bank & Trust Co.

of Fargo, N.D., 386 F.2d 646, 647 (8th Cir. 1967) (citing United States v. Vermont, 377

U.S. 351, 354 (1964)). Pursuant to 26 U.S.C. § 7403(b), Plaintiff has named all persons


                                            - 17 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 18 of 22 PageID #: 662




“having liens upon or claiming any interest” in the Property. Among those persons, it has

been stipulated that the Liens have priority over all state tax liens held by the Missouri

Department of Revenue. Likewise, it has also been stipulated that the Liens have priority

over the mortgage liens of Defendant Mortgage Express.

       The remaining competing interests are those of Defendants Walter and Mary West

and Anthony G. Tumminello d/b/a WDW Partnership as subsequent purchasers. The fact

that Defendant WPEI, the delinquent taxpayer, no longer owns the Property does not

preclude the sale of the Property to satisfy WPEI’s outstanding tax liability. Section

7403 provides that the government may enforce its lien to the extent that it may seek to

“subject any property, of whatever nature, of the delinquent, or in which he has any right,

title, or interest, to the payment of such tax or liability.” Title 26 U.S.C. § 6323(a)

provides that “[t]he lien imposed by section 6321 shall not be valid as against any

purchaser ... until notice thereof ... has been filed by the Secretary.” Notices for all six

Liens were properly filed with the St. Louis County Recorder of Deeds on May 14, 2008,

November 4, 2008, April 7, 2009, and August 21, 2009 respectively, all before the

transfer of the Property to the purchaser defendants. Thus, the subsequent purchasers,

who took only by quit claim, took the property subject to the Liens. After notices of the

Liens were duly filed, they “became and remained enforceable against the subsequent

purchasers.” Stutsman Cty. Implement Co., 274 F.2d at 736. This is “so clearly

supported by the statutory provisions that it appears to have been seldom disputed.” Id.

       Section 7403(c) provides that the district court should determine the merits of all

claims to and liens upon the property and may decree a sale of such property if a claim or


                                             - 18 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 19 of 22 PageID #: 663




interest of the United States therein is established. In determining whether to authorize a

forced sale under section 7403 when interests of nondelinquent third parties are involved,

district court should consider four factors: (1) “the extent to which the Government’s

financial interests would be prejudiced if it were relegated to a forced sale of the partial

interest actually liable for the delinquent taxes”; (2) whether the non-liable third party

had “a legally recognized expectation that that separate property would not be subject to

forced sale by the delinquent taxpayer or his or her creditors”; (3) the likely prejudice to

the non-liable third party “in personal dislocation costs and ... undercompensation”; and

(4) “the relative character and value of the non-liable and liable interests held in the

property.” United States v. Rodgers, 461 U.S. 677, 710-711 (1983); United States v.

Jackson, 3:16-CV-05096-BCW, 2019 WL 617775, at *3 (W.D. Mo. Jan. 30, 2019).

       The first factor is most relevant when the property at issue is jointly owned and the

non-liable third party owns a partial interest. Here, the Property is now entirely owned

by WDW partnership. The second factor clearly favors a forced sale because the Wests

and WDW partnership both purchased the property after notices of the Liens were

properly executed. They do not have a legally recognized expectation that the Property

will not be subject to a forced sale by WPEI’s creditors. The third factor also favors a

forced sale because the Wests do not use the Property as a principal residence. The

fourth factor does not weigh against a sale because the non-liable subsequent transferees

are WPEI insiders who knowingly purchased the Property subject to the Liens.

       “The United States has a paramount interest in prompt and certain collection of

delinquent taxes.” Rodgers, 461 U.S. at 711. The Court will enforce the Liens on the


                                            - 19 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 20 of 22 PageID #: 664




Property at 12115 Tesson Ferry Professional Center, St. Louis, Missouri 63128.

       Finally, on this Count IV, Plaintiff asks the Court for some flexibility with the

time period in which to sell the Property due to restrictions on normal business operations

as a result of the COVID-19 pandemic. Plaintiff’s request is well-taken. The Court will

grant Plaintiff 90 days to submit either a proposed Order of Sale or a status report

explaining why the Property should not be sold immediately.

                                       CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Plaintiff’s motion for summary judgment (ECF

No. 24) is GRANTED as follows:

       1.       On Count I, judgment is entered against Defendant WPEI in the amount of

       $105,456.07 as of July 21, 2020, plus statutory additions, including interest,

       accruing since that date.

       2.       On Count II, judgment is entered against Defendant WPEI in the amount of

       $448,560.28 as of July 21, 2020, plus statutory additions, including interest,

       accruing since that date, subject to any reduction for the abated amounts discussed

       above.

       3.       On Count IV, judgment is entered for Plaintiff and against Defendants,

       such that:

                    a. The federal tax liens identified herein are valid and subsisting liens

                       that attached to all property and rights to property of WPEI as of the

                       dates of the respective assessments made against it;


                                             - 20 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 21 of 22 PageID #: 665




                 b. Said liens attached to the real Property located at 12115 Tesson

                    Ferry Professional Center, St. Louis, Missouri 63128;

                 c. Said liens have priority over any interests in the Property the non-

                    liable Defendants may hold;

                 d. Said liens will be enforced, and the Property will be sold in a judicial

                    sale according to the law, free and clear of any right, title, lien,

                    claim, or interest of any other lien holders, and the proceeds of the

                    sale will be distributed to the parties in such amounts as the Court

                    determines; and

                 e. In light of the limitations on normal business operations due to the

                    COVID-19 pandemic, Plaintiff shall have 90 days to submit either a

                    proposed Order of Sale to govern the sale of the Property or a status

                    report explaining why the Property should not be sold immediately.

      IT IS FURTHER ORDERED that the parties will bear their own costs and

expenses.

      IT IS FURTHER ORDERED that Plaintiff shall have seven (7) days from the

date of this Order to advise the Court whether the amounts in Count II should be reduced

in light of the abatements noted, or show the Court why the amounts are properly

included.




                                           - 21 -
Case: 4:19-cv-01906-AGF Doc. #: 47 Filed: 03/10/21 Page: 22 of 22 PageID #: 666




       IT IS FINALLY ORDERED that Plaintiff shall have fourteen (14) days from the

date of this Order to submit a Proposed Judgment that reflects accrued interest.




                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 10th day of March 2021.




                                           - 22 -
